The Court

considering the appeal from the order of the register, awarding the second issue of devisavit vel non on the will, a supersedeas of that order, and that all further proceedings thereon should have been stayed and susr pended until the determination of the appeal, and that such order should not have been made, afterwards directed' the following decree to be entered on the appeal: And .now, to wit, this tenth day of November, in the year of our Lord one thousand eight hundred and fifty-live, this appeal coming on to be he<ird before the Court, and the said William H. Rogers, named as executor, as aforesaid^ the respondent, failing to appear to answer -the appeal, after being duly summoned to do so, the Court reverse the said order of the register directing the said issue to be tried before a jury, at the bar of this Court; and it is ordered by the Court that the record and accompanying papers be remanded to the register, that the case may be further proceeded in, &e.